J-S05012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JENNIFER CAMPBELL                        :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 RAHEEM HOBSON                            :
                                          :
                     Appellant            :   No. 1026 MDA 2021

        Appeal from the Judgment of Sentence Entered July 1, 2021
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                              202005016


BEFORE: PANELLA, P.J., STABILE, J., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                          FILED APRIL 20, 2022

      Raheem Hobson appeals from the judgment of sentence entered after

the trial court found he committed indirect criminal contempt (“ICC”) in

relation to his behavior following the entry of a protection from abuse (“PFA”)

order. In addition, counsel has filed a brief pursuant Anders v. California,

386 U.S. 738 (1967), and a petition to withdraw from representation. We

grant counsel’s petition to withdraw and affirm the judgment of sentence.


      Hobson does not challenge his convictions, only the resulting sentences,

on appeal. We therefore take the following facts from the trial court’s opinion.

On May 21, 2020, Jennifer Campbell obtained a temporary PFA order against

Hobson. On June 11, 2020, after a hearing, the trial court entered a final no

contact PFA order.
J-S05012-22


      Campbell indicated that prior to May 16, 2021, she received phone calls

from Hobson wherein he said he was going to strangle her, kill her and bury

her in her backyard. On May 16, 2021, Campbell returned home at

approximately 2:30 a.m. and found Hobson at her residence. When she exited

her car, Hobson physically assaulted her.


      Campbell reported the PFA order violation to the police, and on June 1,

2021, the Commonwealth filed ICC Violation No. 1. A hearing was scheduled

for June 10, 2021.


      Campbell appeared at the Luzerne County Courthouse to testify at the

June 10, 2021 ICC hearing. Prior to the hearing, inside the Courthouse,

Hobson was yelling to Campbell that he was “going to bring her down.” Due

to Hobson’s behavior prior to the hearing, the proceeding was rescheduled.

As Campbell was leaving the Courthouse and returning to her car, Hobson,

who was handcuffed and in custody of the Luzerne County Sheriff’s

Department, continued to yell threats to her.


      On June 11, 2021, the Commonwealth filed ICC Violation No. 2 for the

incidents that occurred at the Courthouse on June 10, 2021. On June 24,

2021, the hearing for Violation No. 1 was rescheduled to July 1, 2021, to be

heard in conjunction with Violation No. 2.


      At the July 1, 2021 hearing, the trial court found Hobson guilty on both

counts of ICC and expressed concern about the repeated violations that


                                    -2-
J-S05012-22


occurred in the courtroom and outside the Courthouse on June 10, 2021. Prior

to sentencing, Hobson continued to yell and speak over the trial court.


        After hearing from the Commonwealth and defense counsel concerning

sentencing, and the trial court sentenced Hobson to six months of

incarceration on Violation No. 1 and three to six months of incarceration on

Violation No. 2. In addition, the trial court extended the PFA order to July 1,

2024.


        On July 13, 2021, Hobson filed a petition seeking to file a post sentence

motion nunc pro tunc, which was accompanied by a copy of a post sentence

motion. On July 23, 2021, the trial court denied Hobson’s request. This timely

appeal followed. Both Hobson and the trial court complied with Pa.R.A.P. 1925.


        Hobson’s appellate counsel subsequently filed an Anders brief, agreeing

with the trial court that the two issues raised in the Hobson’s 1925(b)

statement were meritless. Counsel also indicated that there were no other

non-frivolous issues to appeal, and, along with the Anders brief, filed a

petition to withdraw from representation. Preliminarily, we have reviewed

counsel’s brief and petition, and we conclude they substantially meet the

requirements for counsel seeking to withdraw from representation on direct

appeal. See Commonwealth v. Orellana, 86 A.3d 877, 879-880 (Pa. Super.




                                       -3-
J-S05012-22


2014).1 Accordingly, we turn to our own review of the appeal to determine if

it is wholly frivolous. See Commonwealth v. Wrecks, 931 A.2d 717, 721

(Pa. Super. 2007) (stating that once an appellate court determines that

counsel’s application and brief satisfy Anders, the court must then conduct

its own review of the appeal to determine if it is wholly frivolous).

       In the Anders brief submitted by counsel, Hobson argues that the trial

court abused its discretion in imposing the sentence in this case. He contends

that the sentences imposed should not have been ordered to run consecutively

and imposition of a term of incarceration rather than probation was excessive.


       As a prefatory matter, we observe that a charge of ICC consists of a

claim that a violation of an order or decree of court occurred outside the

presence of the court. See Commonwealth v. Brumbaugh, 932 A.2d 108,

110 (Pa. Super. 2007) (citation and quotation marks omitted). Where a PFA

order is involved, an ICC charge is designed to seek punishment for violation

of the protective order. See Brumbaugh, 932 at 110 (citation and quotation

marks omitted). Specifically, the PFA Act permits a court to punish and hold

____________________________________________


1 Specifically, counsel seeking to withdraw from representation on direct
appeal under Anders must file a brief that: 1) provides a summary of the
procedural history and facts; 2) refers to anything in the record that counsel
believes arguably supports the appeal; and 3) sets forth counsel’s conclusions
that the appeal is frivolous, and the reasons for that conclusion. See id.
Counsel must also provide a copy of the Anders brief to his client, with an
accompanying letter that advises the client of his right to: 1) retain new
counsel to pursue the appeal; 2) proceed pro se; or 3) raise additional points
deemed worthy of the Court’s attention. See id. at 880. Hobson’s counsel
substantially complied with these requirements.

                                           -4-
J-S05012-22


in indirect criminal contempt a defendant who violates a PFA order. See 23

Pa.C.S.A. § 6114(a).


       We further observe that the sentencing guidelines do not apply to

sentences imposed as a result of violations of protection from abuse orders.

See 204 Pa. Code § 303.1(b). Rather, pursuant to 23 Pa.C.S.A. § 6114(b)(1),

the trial court has the option of sentencing a contemnor to up to six month of

incarceration or six months of probation.2 See 23 Pa.C.S.A. § 6114(b)(1)(i)(A)

(describing confinement option) and (b)(1)(i)(B) (setting forth probationary

option). Moreover, as with those accused of any crime, one charged with ICC

is to be provided the safeguards which statute and criminal procedures afford.

See Brumbaugh, 932 at 110 (citation and quotation marks omitted).


       Concerning challenges to the discretionary aspects of a sentence, our

standard of review is one of abuse of discretion. Sentencing is a matter vested

in the sound discretion of the sentencing judge, and a sentence will not be

disturbed on appeal absent a manifest abuse of discretion. Commonwealth

v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

       However, it is well settled that there is no absolute right to appeal the

discretionary aspects of a sentence. Commonwealth v. Hartle, 894 A.2d

800, 805 (Pa. Super. 2006). Rather, where an appellant challenges the

____________________________________________


2We note that a flat sentence of incarceration is permissible for ICC sanctions
under the PFA, and therefore Hobson’s sentence is legal. See
Commonwealth v. Marks, 268 A.3d 457 (Pa. Super. 2021).

                                           -5-
J-S05012-22


discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. See Commonwealth v. W.H.M., 932 A.2d 155, 163

(Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:

            We conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal,
            see Pa.R.A.P. 902 and 903; (2) whether the issue was
            properly preserved at sentencing or in a motion to
            reconsider and modify sentence, see Pa.R.Crim.P.
            720; (3) whether appellant’s brief has a fatal defect,
            Pa.R.A.P. 2119(f); and (4) whether there is a
            substantial question that the sentence appealed from
            is not appropriate under the Sentencing Code, 42
            Pa.C.S.A. § 9781(b).

Id. at 170 (citation and brackets omitted).

      The first requirement of the four-part test is met because Hobson timely

brought this direct appeal following the imposition of his sentence. However,

our review of the record reflects that Hobson did not meet the second

requirement because he did not raise his challenges to the discretionary

aspects of his sentence in an appropriate post-sentence motion or at the time

of sentencing. Specifically, after the period for filing a post-sentence motion

expired, Hobson filed a petition to seeking to file his post sentence motion

nunc pro tunc, which the trial court denied. Nor did Hobson raise his challenges

orally at the sentencing hearing. Because his post-sentence motion was



                                      -6-
J-S05012-22


untimely, Hobson failed to preserve his challenges to the discretionary aspects

of sentencing. See Pa.R.Crim.P. 720(A)(1) (providing that a written post-

sentence motion “shall be filed no later than 10 days after imposition of

sentence”).

      Moreover, this Court has held the failure to preserve a discretionary

sentencing claim with the trial court in a timely post-sentence motion results

in waiver even when appellate counsel petitions for withdrawal in the context

of Anders. See Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc) (“Absent [a timely post-sentence motion or claim

raised during sentencing], an objection to a discretionary aspect of a sentence

is waived.”); see also Commonwealth v. Cox, 231 A.3d 1011, 1016 (Pa.

Super. 2020) (explaining that precedent does not permit “this Court to

address issues that were not properly preserved in the trial court” and “the

mere filing of an Anders brief and petition to withdraw will not serve to

resuscitate claims that were already waived upon the filing of the notice of

appeal”).

      Therefore, we are constrained to conclude that Hobson’s issues are

waived, and we are precluded from addressing their merits. Consequently, his

discretionary aspects of sentencing issues are frivolous because they are not

reviewable on direct appeal. See Commonwealth v. Kalichak, 943 A.2d




                                     -7-
J-S05012-22


285, 291 (Pa. Super. 2008) (when an issue has been waived, “pursuing th[e]

matter on direct appeal is frivolous”).3

       We agree with counsel that any challenges to the discretionary aspects

of sentencing that Hobson wished to raise on appeal lack merit. We have

reviewed the certified record and do not discern any other claims that are non-

frivolous. Accordingly, we grant counsel’s application to withdraw and affirm

Hobson’s judgment of sentence.

       Petition to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




____________________________________________


3 Even if not waived, Hobson’s challenges are frivolous. First, his claim that
the consecutive sentencing is to no avail, as he fails to explain why the
aggregate sentence of one year in prison is unduly harsh when viewed in the
context of his repeated threats against the victim and demonstrated lack of
respect for the judicial process. See Commonwealth v. Moury, 992 A.2d
162, 171-172 (Pa. Super. 2010). Second, the trial court did not abuse its
discretion in imposing sentences of incarceration at each ICC count. Hobson’s
conduct at the very least supports a finding that he needs to be segregated
from the victim before he commits more crimes, to say nothing of the need to
vindicate the court’s authority and encourage Hobson to obey lawful orders.

                                           -8-